Citation Nr: 1527710	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-27 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an effective date prior to August 15, 2013 for the grant of service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran had service in the Reserve and National Guard from January 1971 to February 1978 with a period of active duty for training from January to May 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss and assigned a noncompensable rating.  

In April 2014, the Veteran provided oral testimony before the undersigned Veterans Law Judge (VLJ) during a Central Office hearing held in Washington, DC.  The VLJ agreed to hold the record open for 30 days to allow the Veteran to submit additional evidence or argument in support of his claim.  A transcript of this hearing is stored electronically in Virtual VA.

The issue of entitlement to an earlier effective date for the grant of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the effective date of service connection, the Veteran's bilateral hearing loss has manifested by hearing acuity of Level III bilaterally, with no additional functional impairment or varying and distinct levels of severity.


CONCLUSION OF LAW

The criteria are not met for an initial compensable evaluation for bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The appeal pertains to the initial evaluation assigned for an original grant of service connection, effective from July 5, 2011.  This is a downstream issue from a rating decision dated in July 2012, which initially established service connection for bilateral hearing loss and assigned the initial evaluation being contested and its effective date.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, to the extent that there is any defect in, or non-compliance with the statutorily prescribed notice requirements with respect to the issue adjudicated on the merits herein, these deficits are deemed to be non-prejudicial to this claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Service treatment and pertinent post-service medical records have been obtained.  Various lay statements to include the Veteran's April 2014 brief have also been added to the record and the Veteran was provided with two VA examinations.  Those examinations describe the hearing loss disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence, including statements from the Veteran, indicating that there has been a material change in the bilateral hearing loss since the last examination in August 2013.  38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  The VLJ substantially fulfilled this duty by eliciting testimony on the disability at issue as to its severity and providing information regarding what was needed for extraschedular consideration.

Based on the foregoing, the Board finds that VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and thus no additional assistance or notification is required in this regard.  The Veteran has not identified nor does the record otherwise indicate that any additional existing evidence that is necessary for a fair adjudication of the claim has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.  Id.  The rating schedule establishes 11 auditory acuity levels ranging from numeric levels I through XI.  38 C.F.R. § 4.85.

On the authorized VA audiological evaluation in June 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
55
65
LEFT
20
20
40
60
60

The 4-frquency average was therefore 48 decibels on the right and 45 decibels on the left.  Speech audiometry revealed speech recognition ability of 80 percent in each ear.

Authorized VA audiological evaluation in August 2013 yielded identical results.  Regarding the functional impact of hearing loss, the Veteran's hearing loss impacted the ordinary conditions of daily life, including ability to work. 

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids. 

The rating schedule establishes eleven auditory acuity levels ranging from numeric level I through numeric level XI, obtained by applying the findings to Table VI or VIa.  38 C.F.R. §§ 4.85, 4.86.  The numeric designations for both ears are then applied to Table VII to derive the percentage evaluation, under diagnostic code 6100. 

Here, the official tests yielded a numeric designation of III in both ears.  When applied to Table VII, each of these results warrants a 0 (zero) percent rating.  38 C.F.R. § 4.85, Code 6100.  Thus, throughout the appeal the Veteran's hearing remains just above the level warranted to a compensable evaluation.

Where circumstances warrant, there is also a method for rating exceptional patterns of hearing impairment, under Table VIa.  See 38 C.F.R. §§ 4.85(c), 4.86.  However, the Veteran's hearing loss does not meet the criteria for an exceptional pattern. 

In addition, with respect to the audiology examination, the audiologist must describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455-456 (2007).  The VA examiners noted that the Veteran's hearing loss impacted the ordinary conditions of daily life, including ability to work.  He had trouble understanding speech to the point where it impacted his ability to do his job as a judge and he had difficulty understanding conversational speech.  There is no indication that the level of the Veteran's hearing loss is not adequately identified by the audiology testing.  In this regard, the findings all commensurate with a noncompensable rating.

As previously noted, the degree of hearing loss manifested by the Veteran's disability falls just above what is needed to assign a compensable rating.  A preponderance of the evidence is against assigning a compensable rating at any time during the appeal.  With no reasonable doubt to be resolved in the Veteran's favor the claim is denied. 

III. Extraschedular Consideration

The Veteran contends that his bilateral hearing loss meets the first two prongs in the 3-step analysis for extraschedular consideration and that the matter should therefore be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  See the April 2014 letter.  He asserts that lay statements submitted on his behalf and evidence that he was unable to hear an alarm during a fire drill provide ample supporting evidence in this regard.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As the Court explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

As noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Rather, the disability must be "exceptional" or "unusual."

Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing designed to measure the degree of hearing loss, they are necessarily designed with a view toward compensating functional impairment.  See 64 Fed. Reg. 25209 (May 11, 1999).  The bilateral hearing loss disability rating on appeal is not one that is rated by analogy, but, instead, has been evaluated under applicable Diagnostic Code 6100, the schedular rating criteria of which specifically provide for ratings based on all levels of hearing loss, including exceptional hearing loss patterns, which are not demonstrated in this case, and as measured by both audiologic testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  

Lay statements received in August and December 2012 reflect the impact of the Veteran's hearing loss on his employment.  His secretary stated he frequently asks for words to be repeated and he often misunderstood statements.  See statement from L. H.  A court reporter stated she provides simultaneous stenographic record of all proceedings, which are displayed on a computer screen on the bench to assist the Veteran in hearing and understanding witnesses and lawyers as needed.  Whereas most courtrooms are equipped with audio and video systems to record proceedings, he has been provided the stenographer and real-time record under the Americans with Disabilities Act to accommodate his hearing deficit.  See P. N's statement.  The Presiding Judge offered a similar statement.  P. W. stated the Veteran frequently had difficulty hearing the words of witnesses and lawyers and that he must ask to have words repeated and rely on the simultaneous stenographic record.  A September 2012 statement from C. D. attests to the fact that the Veteran listens to the television and audio recordings at high levels, misunderstands the content of programs, talks loudly in restaurants and church, and frequently misunderstands conversations.  While these statements are competent, credible and probative as to the impact on the Veteran's occupational and social impairment, they do not demonstrate a hearing loss that is not contemplated by the schedular criteria.  

All schedular criteria are meant to take into account the average impairment in earning capacity resulting from service-connected disabilities.  See 38 C.F.R. § 4.1.  As stated in 38 C.F.R. § 4.21 (2014), "[c]oordination of rating with impairment of function will . . . be expected in all instances."  Thus, although a particular diagnostic code may provide for evaluations of a disability in terms of objective clinical data rather than in terms of symptoms or functional impairment, as is the case with hearing loss disabilities, the purpose of the ratings themselves is necessarily to provide compensation for the symptoms and functional impairment caused by the disability in question, particularly with regard to how they affect earning capacity.

It is expected that any hearing loss disability, even one rated noncompensably, would result in some difficulty in understanding some speech or words, however, the level of impairment documented in the various statements is not shown to be exceptional or unusual.  The Board also considered a September 2007 letter from the Veteran to Judge B that shows he was unable to hear a fire drill alarm in August 2007 while in his chambers with the door closed.  He also commented that there were other areas of the courthouse where the alarm was inaudible and that modifications were needed with the alarm system.  Although his April 2014 letter indicates his hearing loss was the cause of not hearing the alarm, this earlier letter suggests that fault was with the system itself, as there were also other areas in the building in which the alarm was not audible.  Therefore, with respect to the first prong in the analysis, an exceptional or unusual hearing loss disability is not shown.

The Veteran does not allege nor does the evidence show frequent periods of hospitalization associated with his hearing loss, but he does contend there has been marked interference with employment.  The standard for marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  See Thun, supra.  Descriptive words such as "marked" are not defined by regulation, therefore, rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  "Marked" interference is a level of impairment that exceeds slight, moderate, and even severe interference.  The fact that the Veteran has difficulty at times understanding words and was given a court stenographer and real-time transcripts of proceedings before him, does not necessarily rise to the level of marked interference.  As indicated by the Veteran, the ability to hear statements and testimony is an important aspect of his profession.  See the September 2012 statement.  Therefore, even if his hearing disability produced only moderate interference with him employment, it would be significant enough to request the accommodations he has been provided.  Moreover, the Veteran stated in his April 2014 statement that hearing aids and real-time stenographic reporting have alleviated some but not all of his deficits.  Therefore, the evidence does not show that the hearing deficits are indicative of marked interference of employment.  

The Board also considered the functional effect of the hearing loss as described by the Veteran during his VA examinations.  See Martinak, supra.  The examiners discussed the impact of the Veteran's hearing loss on the ordinary conditions of daily life, as well as with employment, but marked interference with employment is not indicated.  Therefore, as the evidences shows the first two steps under Thun are not met, referral for consideration of an extraschedular rating is not warranted. 

In addition, the Veteran has not raised, and the evidence of record does not otherwise suggest the matter of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further consideration of Rice is not required.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.




REMAND

An August 2013 rating decision granted service connection for tinnitus and assigned an effective date of August 15, 2013.  The RO received a notice of disagreement (NOD) in September 2013 with the effective date assigned for the grant of service connection.  To date, a statement of the case (SOC) addressing this matter has not been issued.  The Board must remand this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999) (where a notice of disagreement has been filed with regard to an issue, and no statement of the case has been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC concerning the issue of entitlement to an effective date prior to August 15, 2013 for the grant of service connection for tinnitus.  This issue should be returned to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


